ON MOTION ROE REHEARING.
Cash can not be set aside as a homestead exemption. When a debtor applies for a homestead, and he is possessed of cash, it is competent for the ordinary to order the cash invested in property, and then set aside the property as a homestead exemption. Civil Code (1910), § 3391. This section does not deal with, and does not affect, the rights of creditors under homestead exemptions. When the debtor waives his homestead rights he cannot thereafter assert his homestead against such waiver, except in the case wherein the constitution declares that certain articles cannot be waived by the debtor. When the debtor waives his homestead he vests his creditor with the right to subject all his property to the payment of his debt, except the articles specified in the constitution, viz., wearing apparel and not exceeding three hundred dollars’ worth of household and kitchen furniture and provisions. If his property consists of other articles, his waiver of homestead subjects all such articles to the payment of his debt created by his obligation waiving the homestead. He cannot defeat this right of the creditor under his waiver by having articles sold and the proceeds invested in articles which are not subject to waiver; nor can he have cash, which would be liable under such waiver, converted into articles not subject to the waiver. Motion for rehearing denied.